OPINION — AG — ** CITY COUNCILMAN — VOTING ** A CITY COUNCILMAN MAY 'NOT' BE HELD LIABLE FOR DAMAGES BASED UPON THE WAY IN WHICH HE VOTES UPON A PARTICULAR MATTER IN THE ABSENCE OF FRAUD OR CORRUPTION, OR UNLESS HE ACTS WITHOUT AUTHORITY OF LAW. 11 O.S. 676 [11-676] . A WRIT OF MANDAMUS IS 'NOT' AVAILABLE AS A REMEDY TO COMPEL A CITY COUNCILMAN TO PERFORM ANY PARTICULAR ACTION UNLESS THAT ACT REQUIRED OF THE CITY COUNCILMAN IS ONE OF A PURELY MINISTERIAL NATURE WHICH IS IMPOSED UPON HIM BY LAW AND WHICH DOES 'NOT' REQUIRE THE EXERCISE OF ANY DISCRETION UPON HIS PART. (LEGAL ACTION, OUSTER, LIABILITY, DAMAGES) CITE: 11 O.S. 676 [11-676] (APPROPRIATION ON CLAIM) (ODIE A. NANCE)